Case 1:21-cv-10944-LTS Document 1 Filed 06/03/21 Page 1 of 6

UNITED STATE DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

 

3 =
co — 2
ae re
) ms sa on
* A —. am =
Danny M. Kelly, pro se ) BAN, an
26 School St. ) 328 3 (CUD
Chelmsford, MA 01863 _— Plaintiff ) as = 6
“LO i? o
) Civil Action A wd
)
eBay Inc. )
2025 Hamilton Avenue )
San Jose, California 95125 Defendant  }
)
COMPLAINT
Participants

The Plaintiff is a resident of the Commonwealth of Massachusetts and a

United States Citizen.

The Defendant, eBay, is a duly organized corporation based within the
United States.
Jurisdiction
Jurisdiction comes from request for equity and title 28 § 1331, per federal
question. The cause is based upon eBay’s fraudulent acts against Plaintiff in

violation of RICO act 18 U.S.C. § 1962 with civil action under 18 U.S.C. § 1964.

Background
Case 1:21-cv-10944-LTS Document1 Filed 06/03/21 Page 2 of 6

eBay is fraudulently presenting their money back guarantee by claiming
you will receive your money back if you do not receive the item you bought.
However, ebay does not give a person their money back if the Seller/ shipper
provides any tracking number for a package that shows delivery in your zip
code}. eBay ignores the issue that the package was not addressed to the
Buyer/ receiver. The refusal of ebay to consider the actually addressee or even
the size of the package has created a situation that not only allows sellers to steal
from buyers but prevents the buyer from being able to get a refund from the
shipping company.

Note: most shipping companies guarantee the delivery of the package, but
these claims to the shipping companies have to be done by the shipper/seller. So
when ebay accepts fake tracking numbers as a guarantee of delivery the buyer
has no means to make a claim to the shipper. eBay will not provide the actual
shipping label and information to the Buyer.

This scam being supported and ran by eBay has been going on for many
years now? and eBay refuses to correct this blatant scam3. Yet it would be
extremely easy to correct. All eBay has to do is have the Seller place a claim with
the shipping company that can then be returned to the Buyer. Assuming, of

course, the Seller is the sender for the tracking number.

 

' eBay does not require a copy of the shipping label, only a tracking number to verify delivery.

? Looks to me that it has been a well-known eBay scam since 2018.

3 eBay could require a copy of the shipping label rather then requiring the buyer to prove the tracking
number was not address to them. You can only get addressing information for a tracking number if you are
the addressee or sender.
Case 1:21-cv-10944-LTS Document1 Filed 06/03/21 Page 3 of 6

This eBay scam has now been pulled on me a couple of times in the last 3
months and all I can find out is that most people loose their money. The problem
is well known, but like normal, organizations like the FBI and US Attorney will
not pursue any case unless it is for personal profit. eBay being a large powerful

corporation is thus exempt from things like wire fraud.

Statement of Facts

1. I ordered a Graco Sprayer off eBay, order number 402766832769 on April 15
2021 from a seller, litaoqw, based in China who had 100% positive rating and
was a member since 2/12/2018.

2. On April 7 2021 I was notified that my item had shipped from China witha
tracking number, LY719078522CN, due to arrive by May 13".

3. When the Sprayer did not arrive on May 13", I per eBay’s instructions
contacted the Seller.

4. The Seller did not respond by May 16*, so I wanted to have eBay step in, but
eBay said they could not until May 19%.

5. On May 19%, eBay claimed they could not step in until May 25% when I
realized that whenever you try to ask ebay for help they always claim you
cannot of another 6 days, so I filed a complaint at 9:47AM Ref # 5268937007
anyway.

6. Then at 10:47AM the Seller updated the shipping tracking number with one

from USPS, 9400109898642673080987.
7.

10.

11.

12.

13.

Case 1:21-cv-10944-LTS Document1 Filed 06/03/21 Page 4 of 6

At 6:36 PM eBay notified me that my item had arrived and I had to take some
action in 24 hours or my case would be closed.

Recognizing the standard eBay tracking number scam around 8:00PM I tried
to update eBay’s resolution center with my response about it being an
obvious tracking number scam. However, ebay would not allow me to
answer claiming technical difficulties. I tried multiple times and different
responses, but with no luck.

I contacted USPS and verified that the package was not sent to my address
and weighed only 12 lb. (It should have been closer to 25lbs.) Open the USPS
case #26696158.

I then contacted eBay’s customer service and explained the situation and
provided the USPS case number. They assured me that the case would not be
closed. The “technical difficulty was that I was not allowed to respond before
May 25t,

On May 20*, 6:38pm the case was closed by eBay claiming I had failed to
respond.

At 9:28 pm ebay told me they could not grant my appeal and found in favor
of the Seller and I would not receive a refund.

At 9:29 pm ebay told me my appeal SR# 1-325706746303 was denied. I
responded to this email providing the details of the situation. I then
submitted a negative review for the seller to warn others of the tracking scam.

eBay would never post this negative review.
Case 1:21-cv-10944-LTS Document1 Filed 06/03/21 Page 5 of 6

14. I contacted eBay customer service again and explained the situation. I was
assured that my money would be returned to me in a couple of days, they
would take down the seller’s fraudulent site, etc..

15. May 215! 8:04pm I receive an email from ebay customer service, SR#1-
325708909853, claiming they had reviewed my case and were keeping the
original finding in favor of the Seller and I would not receive a refund.

16. May 22"4 at 6:15pm the final back and forth for SR# 1-325706746303 was
received and said I had to upload the proof to ebay about the tracking
number to ebay.

17. I then uploaded a pdf of the letter I received from USPS with the information
that the package was delivered to Scotty Hollow Drive. Not my address.

18. May 224 10:59pm now I was denied the appeal on SR# 1-326298104213.

19, May 24" I received another denial from the SiteUpload SR# 1-327344389745.

20. May 25* seller litaoqw was still listing the Graco sprayer and had 13 sold but
now had two negative report both complaining about never receiving the

item. My report was not included.

Allegations

Since the FBI and US Attorney are strictly political organizations that care

nothing about their obligations to protect the average person the Internet# has

 

4 www and email
Case 1:21-cv-10944-LTS Document 1 Filed 06/03/21 Page 6 of 6

become a home for wire fraud and scamming. This has forced people to look too
large known trusted places to deal with purchasing goods. The Defendant is one
such organization. They presumable provide guarantees about the
trustworthiness of its sellers. e.g. that you will receive the item you order. For
this they collect huge fees. However, the Defendant has decided to be part of
and encourage wire fraud with their false guarantees to and abuse of buyers who
have been subjected to wire fraud. Willfully racketeering with sellers to commit
wire fraud on unsuspected buyers such as the Plaintiff in violation of RICO laws.
Plaintiff alleges that the Defendant has intentionally, willingly, wantonly
and culpably violated RICO laws to commit wire fraud to fraudulently steal
monies from Plaintiff. Plaintiff is requesting declaratory, compensatory,
emotional, and punitive damages in an amount to be determined by the Court.

The Plaintiff in the above-entitled cause demands a trial by jury.

by

   

26 School St.
Chelmsford, MA 01863
1-978-251-8989
